Citation Nr: 1523019	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which readjudicated a November 2008 claim for service connection for PTSD pursuant to receipt of new and material evidence following a May 2009 rating decision prior denial of the claim.  See 38 C.F.R. § 3.156(b).  A January 2011 supplemental statement of the case (SSOC) addressed the claim as entitlement to service connection for an acquired psychiatric disability, to include but not limited to PTSD, anxiety, major depression, and a personality disorder.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).

This matter was previously remanded by Board decisions dated in February 2012, December 2013, and July 2014.  As noted above, the Veteran testified in a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that testimony is of record.  An informal conference report reflecting a hearing with a Decision Review Officer in August 2010 is also of record.  


FINDING OF FACT

The most probative evidence of record indicates that the Veteran has an anxiety disorder and depressive disorder that are at least as likely as not related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as anxiety disorder and depressive disorder, are met.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, 4.125(a) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran asserts that he suffers from PTSD related to service, and has sought both VA and private treatment.  The Veteran's DD214 and personnel records indicated that he served in Vietnam, and that his military operational specialty (MOS) was lineman.  

VA treatment providers and examiners have found that a PTSD diagnosis is not appropriate, noting in January 2009 that the Veteran appeared to have been coached by other veterans.  April and June 2009 VA treatment notes noted diagnoses of adjustment disorder with depressive symptoms related to treatment of prostate cancer.  

Several VA examinations and supplemental opinions were obtained.  The September 2010 examiner found that the Veteran responded to items in a highly unusual fashion, and that his results indicate deliberate feigning and exaggeration of mental health symptoms in order to obtain help or benefits, and that given the lack of credibility, it is not at least as likely as not that the Veteran meets the full criteria for PTSD on the basis of his military experiences, and that any other axis 1 diagnosis would be deferred given the credibility issues.  The March 2012 examiner stated that the Veteran has taken the MMPI2 on four occasions since February 2010, and has produced an invalid or non-credible profile each time.  As the examiner found his self-report to be non-credible and unreliable, the examiner could not offer an opinion without resorting to speculation.  In the February 2014 supplement, the clinician was unable to respond without resorting to speculation and suggested a new examination.  In the March 2014 examination, the examiner also found that a mental health diagnosis cannot be determined without resorting to mere speculation due to the Veteran's non-credible self-report.  An August 2014 supplemental opinion repeated the concerns about the Veteran's credibility, and stated that it would be counter-intuitive to provide any mental health diagnosis at this time in a forensic context given the significant issues noted in his records over the past four years related to credibility.  An October 2014 supplemental opinion stated that the clinician could not opine without resorting to mere speculation regarding the accuracy of psychiatric diagnoses before the Veteran's credibility was called into question because he could not account for how other providers conduct their exams or make their diagnoses, and could not presume that the Veteran was any more or less credible at that time, stating doubt exists of the Veteran's credibility regardless of the timeframe in question.  

The Veteran sought private treatment for his condition, which he believes to be PTSD.  The private treatment provider noted atypical PTSD presentation in May 2009, but diagnosed him with major depressive disorder, anxiety disorder, substance dependence that was in remission, with a notation to rule out PTSD and rule out malingering for benefits.  The diagnoses of depressive disorder and anxiety disorder were repeated several times in June 2009, as was the attempt to rule out PTSD and rule out malingering.  Panic disorder with agoraphobia and avoidant personality were also considered.  Throughout his private treatment, the Veteran discussed experiences and trauma in Vietnam.  In June 2009, the Veteran's private treatment provider wrote a letter diagnosing the Veteran with PTSD, specifically referencing a stressor in Vietnam where, while riding in a truck in a convoy, the truck immediately behind him blew up.  

While the Board notes the concerns regarding the Veteran's credibility in assigning a mental health diagnosis, the Board allows the Veteran the benefit of the doubt, and must consider the private diagnoses and treatment records.  The stressor described in the June 2009 private physician's letter relates to the Veteran's report of experiencing, witnessing, or being confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Therefore, his reported experiences are consistent with fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(2).  Where a stressor claimed by a Veteran is consistent with the places, types, and circumstances of the Veteran's service, and is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  Id.  In this case, a private psychiatrist, and not a VA psychiatrist or psychologist, has diagnosed the Veteran with PTSD related to a fear of hostile military or terrorist activity, such opinion cannot support a grant of service connection for PTSD.  

Although the June 2009 letter is not sufficient to allow a grant of service connection for PTSD, the Veteran's private treatment records also contain diagnoses of anxiety disorder and depressive disorder in the attempt to appropriately assess the Veteran's symptoms.  The Veteran's depressive disorder has been noted to be proximately due to his service-connected prostate cancer.  As such, it warrants service connection under 38 C.F.R. § 3.310 (2014).  Anxiety disorder is not subject to the requirement that a VA psychiatrist or psychologist provide the diagnosis.  There are multiple notations of anxiety disorder rule out PTSD in the private treatment records, indicating that the symptoms that the Veteran has sought to attribute to PTSD may be appropriately attributed to anxiety disorder.  As the private treatment provider has diagnosed the Veteran with anxiety disorder in response to his symptoms, the private treatment dealt extensively with the Veteran's Vietnam experiences, and the June 2009 letter indicates  that these symptoms are related to his service in Vietnam, the Board finds that, allowing the Veteran the benefit of the doubt, the combination of the treatment records and the letter indicates that it is at least as likely as not that the Veteran has anxiety disorder that is related to service.  

Therefore, the evidence is at least in equipoise, and service connection for anxiety disorder and depressive disorder is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for anxiety disorder and depressive disorder, claimed as posttraumatic stress disorder (PTSD), is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


